Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The sentence at the end of page 4, line 3 (para. 0012 of the PGPUB) does not end in a period. Appropriate correction is required.
Claim Objections
Claims 1-7, 15, and 18-20 are objected to because of the following informalities (additions underlined, deletions struck-through):
Claim 1: Change “a premix burner” to “a burner” to have proper antecedent basis for claims 1-2, 11-12: “the burner”. Alternatively: all references to “the burner” could be changed to “the premix burner”.
Claim 1: “wherein the supply channel comprises a mixing area upstream of the burner in which mixing area” should be “wherein the supply channel comprises a mixing area upstream of the burner in which the mixing area”.
Claim 2: “part of supply channel” should be “part of the supply channel”.
Claims 3, 18, and 19: These claims say “the gas boiler”, which lacks antecedent basis. The examiner believes “the gas heater” was intended and is interpreting these claims accordingly.
Claim 4: “in which first movement range part the check valve is substantially closed” should state “in which the first movement range part of the check valve is substantially closed”.
Claim 5: “in which second movement range part the check valve is open" should be "in which the second movement range part of the check valve is open”.
Claim 6: “which guide snugly fits within the inlet opening” should be “in which the guide snugly fits within the inlet opening".
Claim 7: “in which first movement range part the check valve is substantially closed” should be “in which the first movement range part of the check valve is substantially closed”.
Claim 15: “a first pressure condition”, “a pressure upstream from the check valve”, “a pressure downstream of the check valve”, and “a delay time” are introduced. It is unclear how these differ from the corresponding terms in claim 1, which claim 15 depends on. The examiner is assuming that the article “the” should have been used instead of “a” for these terms in claim 15.
Claim 19: “a mass concentration of at least 100%” should be “a mass concentration of 
Claim 20: “in which first movement range part the check valve is substantially closed” should be “in which the first movement range part of the check valve is substantially closed”.
Appropriate correction is required.
The list above is only exemplary and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to correct of any informality not listed above. 
Claim Interpretation
Claim 2 states “where in the delay time is sufficient to burn the gaseous fuel in the mixture which is present in the burner”. Para. 0039 of the PGPUB provides the definition: “The delay time is thus chosen such that substantially all of the combustible mixture downstream of the check valve 24 is indeed combusted before the check valve is open again.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ojiro (US-20180187921-A1, published on 2018-07-05).
Regarding claim 1, Ojiro discloses:
A gas heater (Ojiro, fig. 1), comprising:
a premix burner (Ojiro, fig. 1, burner 3) having a burner deck (Ojiro, fig. 1, downward combustion surface 30);
a supply channel (Ojiro, fig. 1, channel upstream of check valve 5) fluidly connected to a supply of gaseous fuel (Ojiro, fig. 1, gas supply passage), to a supply of air (Ojiro, fig. 1, air supply passage 36), and to the burner for supplying a mixture of the gaseous fuel and the air to the burner, wherein the supply channel comprises a mixing area (Ojiro, fig. 4, channel immediately upstream of check valve 5) upstream of the burner in which mixing area, in operation, the gaseous fuel and the air start to mix (Ojiro, para. 0036: “Inside the fan casing (10), a fan (10 a) for supplying a mixture gas of air and fuel gas to the burner (3) in the vessel (20) is accommodated”); and
a check valve (Ojiro, fig. 1, check valve 5) placed in the supply channel downstream of the mixing area and upstream of the burner, the check valve comprising a valve seat (Ojiro, fig. 3, casing body 50) and a moveable valve body (Ojiro, fig. 3, flap 52), wherein the valve body has a first end position (Ojiro, fig. 4, up position of flap 52) in which the check valve is opened and in the direction of which the valve body is urged in a first pressure condition in which a pressure upstream from the check valve is higher than a pressure downstream of the check valve (Ojiro, para. 0043: “a flap (52) that is disposed downstream of the casing body (50) and only opens to the downstream side by the flow of the mixture gas from the upstream side”; Bernoulli’s principle implies that flow goes from areas of high pressure to low pressure, all else equal, Ojiro’s statement about the flow causing the valve to open is equivalent), wherein the valve body has a second end position (Ojiro, fig. 4, down position of flap 52) in which the check valve is closed and to which the valve body is urged in the event of a flashback (Ojiro, para. 0063: “the acid vapor can be prevented from flowing beyond the check valve (5) and flowing back from the first passage (1) to the fan casing (10) or the mixing device (33)”. While Ojiro is silent on flashback specifically, Ojiro’s gas heater would prevent backflow in a variety of situations including flashback.), and
wherein the configuration of the check valve is such that, after closure of the check valve due to flashback, the check valve remains closed for a delay time (While Ojiro is silent about the check valve 5 remaining closed for a specific amount of time, all valves will remain closed for a finite amount of time even if opened as soon as physically possible after closing.).
Regarding claim 9, Ojiro discloses:
The gas heater according to claim 1, wherein the valve body is biased to the second end position (While Ojiro does not say so explicitly, gravity must act downward in fig. 1 as the exhaust duct 34 is vertical. Consequently, the flap 52 shown in Ojiro, fig. 4, would be biased to be in the closed position due to gravity pulling the flap 52 down.).
Regarding claim 10, Ojiro discloses:
The gas heater according to claim 9, wherein the first end position of the valve body is situated at a higher level than the second end position (Ojiro, fig. 4, see that up position of flap corresponding to the first end position is higher than the down position of the path corresponding to the second end position), and wherein the biasing of the check valve is achieved by gravity acting on the valve body (see parenthetical in rejection of previous claim).
Regarding claim 12, Ojiro discloses:
The gas heater according to claim 1, further comprising a fan (Ojiro, fig. 4, fan 10a) for supplying the air or the mixture to the burner.
Regarding claim 13, Ojiro discloses:
The gas heater according to claim 12, wherein the fan is placed upstream of the mixing area (Ojiro, fig. 4, see that fan 10a is placed upstream of the channel immediately upstream of check valve 5) and supplies the air to the mixing area.
Regarding claim 14, Ojiro discloses:
A gas boiler (Ojiro, fig. 1) for heating water, wherein the gas boiler comprises:
the gas heater (Ojiro, fig. 1) according to claim 1; and
a heat exchanger (Ojiro, fig. 1, first heat exchanger 31) with a combustion chamber (Ojiro, fig. 1, vessel 20),
wherein the premix burner of the gas heater is connected to the heat exchanger (Ojiro, fig. 1, see that the burner 3 is connected to the first heat exchanger 31 through the vessel 20; also see claim interpretation section on claim 14), and
wherein the burner deck is positioned in the combustion chamber (Ojiro, fig. 1, see that downward combustion surface 30 is in the vessel 2).
Regarding claim 15, Ojiro discloses:
A method for operating the gas heater according to claim 1, wherein the method comprises:
providing said gas heater (Ojiro, fig. 1);
supplying air and gaseous fuel to the supply channel (Ojiro, para. 0038: “primary combustion air supplied from the air supply passage (36)” and “fuel gas supplied from the gas supply passage (37)”); and
mixing the air and the gaseous fuel (Ojiro, fig. 1, via mixing device 33) and supplying the at least partly mixed air and gaseous fuel via the check valve to the premix burner (Ojiro, para. 0038: “a mixture gas obtained by mixing is fed to a reverse-combustion type burner (3 a)”),
wherein during normal operation, in which a first pressure condition prevails in which a pressure upstream from the check valve is higher than a pressure downstream of the check valve, the check valve is opened (Ojiro, para. 0043: “a flap (52) that is disposed downstream of the casing body (50) and only opens to the downstream side by the flow of the mixture gas from the upstream side”; Bernoulli’s principle implies that flow goes from areas of high pressure to low pressure, all else equal, Ojiro’s statement about the flow causing the valve to open is equivalent), and
wherein at the event of a flashback, the valve body is urged in the second end position in which the check valve is closed (Ojiro, para. 0063: “the acid vapor can be prevented from flowing beyond the check valve (5) and flowing back from the first passage (1) to the fan casing (10) or the mixing device (33)”. While Ojiro is silent on flashback specifically, Ojiro’s gas heater would prevent backflow in a variety of situations including flashback.); and, wherein after closure of the check valve due to flashback, the check valve remains closed for a delay time (While Ojiro is silent about the check valve 5 remaining closed for a specific amount of time, all valves will remain closed for a finite amount of time even if opened as soon as physically possible after closing.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojiro (US-20180187921-A1, published on 2018-07-05) as applied to claim 1 and in view of Martin (US-20150044618-A1, published on 2015-02-12).
Regarding claim 3, Ojiro discloses:
The gas heater according to claim 1.
Ojiro fails to explicitly teach:
wherein the gas boiler is configured to use gaseous fuel which comprises hydrogen (H2) in a mass concentration of at least 10%.
Martin (in the field of gas burners) teaches:
wherein the gas boiler is configured to use gaseous fuel which comprises hydrogen (H2) in a mass concentration of at least 10% (Martin, para. 0008: “pure hydrogen”).
The primary reference can be modified to meet this/these limitation(s) as follows:
The fuel source is switched to hydrogen.
As Martin, para. 0008, states: “The flame speed during combustion of a high hydrogen content fuel is much greater than the flame speed of the combustion of other fuels such as natural gas. Therefore, when using pure hydrogen as a fuel, the radiant wall burner needs to provide for a discharge velocity which always exceeds the flame propagation velocity of the high hydrogen content fuel”. So, an additional change needs to be made to properly size the first passage 1 of Ojiro as seen in fig. 4. The flame speed of hydrogen is about an order of magnitude higher than that of natural gas, as is known in the art, and consequently an order of magnitude decrease in the cross-sectional area of the first passage 1 of Ojiro would increase the flow velocity to match the increase in the flame speed. A smaller cross-sectional area may require a stronger fan due to the higher pressure drop compared against a larger cross-sectional area, however, determining that would be well within the abilities of a person of ordinary skill in the art.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
reduce greenhouse gas emissions as combustion of hydrogen does not produce CO2.
Regarding claim 18, Ojiro discloses:
The gas heater according to claim 1.
Ojiro fails to explicitly teach:
wherein the gas boiler is configured to use gaseous fuel which comprises hydrogen (H2) in a mass concentration of at least 50%.
Martin (in the field of gas burners) teaches:
wherein the gas boiler is configured to use gaseous fuel which comprises hydrogen (H2) in a mass concentration of at least 50% (Martin, para. 0008: “pure hydrogen”).
The primary reference can be modified to meet this/these limitation(s) as follows:
The fuel source is switched to hydrogen.
As Martin, para. 0008, states: “The flame speed during combustion of a high hydrogen content fuel is much greater than the flame speed of the combustion of other fuels such as natural gas. Therefore, when using pure hydrogen as a fuel, the radiant wall burner needs to provide for a discharge velocity which always exceeds the flame propagation velocity of the high hydrogen content fuel”. So, an additional change needs to be made to properly size the first passage 1 of Ojiro as seen in fig. 4. The flame speed of hydrogen is about an order of magnitude higher than that of natural gas, as is known in the art, and consequently an order of magnitude decrease in the cross-sectional area of the first passage 1 of Ojiro would increase the flow velocity to match the increase in the flame speed. A smaller cross-sectional area may require a stronger fan due to the higher pressure drop compared against a larger cross-sectional area, however, determining that would be well within the abilities of a person of ordinary skill in the art.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
reduce greenhouse gas emissions as combustion of hydrogen does not produce CO2.
Regarding claim 19, Ojiro discloses:
The gas heater according to claim 1.
Ojiro fails to explicitly teach:
wherein the gas boiler is configured to use gaseous fuel which comprises hydrogen (H2) in a mass concentration of at least 100%.
Martin (in the field of gas burners) teaches:
wherein the gas boiler is configured to use gaseous fuel which comprises hydrogen (H2) in a mass concentration of at least 100% (Martin, para. 0008: “pure hydrogen”).
The primary reference can be modified to meet this/these limitation(s) as follows:
The fuel source is switched to hydrogen.
As Martin, para. 0008, states: “The flame speed during combustion of a high hydrogen content fuel is much greater than the flame speed of the combustion of other fuels such as natural gas. Therefore, when using pure hydrogen as a fuel, the radiant wall burner needs to provide for a discharge velocity which always exceeds the flame propagation velocity of the high hydrogen content fuel”. So, an additional change needs to be made to properly size the first passage 1 of Ojiro as seen in fig. 4. The flame speed of hydrogen is about an order of magnitude higher than that of natural gas, as is known in the art, and consequently an order of magnitude decrease in the cross-sectional area of the first passage 1 of Ojiro would increase the flow velocity to match the increase in the flame speed. A smaller cross-sectional area may require a stronger fan due to the higher pressure drop compared against a larger cross-sectional area, however, determining that would be well within the abilities of a person of ordinary skill in the art.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
reduce greenhouse gas emissions as combustion of hydrogen does not produce CO2.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojiro (US-20180187921-A1, published on 2018-07-05) as applied to claim 1 and in view of Strongin (US-20180128387-A1, published 2018-05-10).
Regarding claim 8, Ojiro discloses:
The gas heater according to claim 6.
Ojiro fails to explicitly disclose:
wherein the valve body has an aerodynamically favorable upstream contour shape for guiding the mixture to the at least one gas passage opening.
Strongin (in the field of check valves) teaches:
wherein the valve body has an aerodynamically favorable upstream contour shape for guiding the mixture to the at least one gas passage opening (Strongin, fig. 2, see shape of contoured check valve disc 10).
The primary reference can be modified to meet this/these limitation(s) as follows:
The shape of Ojiro’s flap 52 is modified to match that of Strongin’s contour check valve disc 10.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce the pressure required to open the check valve (Strongin, para. 0006).
Allowable Subject Matter
Claims 2, 4-7, 11, 16-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (as interpreted for claim 11 in light of the 112(b) rejection).
Regarding claim 2, the subject matter not found was “wherein the delay time is sufficient to burn the gaseous fuel in the mixture which is present in the burner and a part of supply channel which is downstream of the check valve”, in combination with other elements of the claim. The closest art of record is Ojiro (US-20180187921-A1, published on 2018-07-05). A modification of the device of Ojiro would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Claim 11 as interpreted (see 112(b) rejection) and rewritten in independent form would be allowable if the dependency on claim 2 were maintained. Claim 11 dependent on claim 1 rather than claim 2 if rewritten in independent form would not be allowable as routine optimization could achieve the described function. 
Regarding claims 4-5 and 20, the subject matter not found was a continuous movement range, in combination with other elements of the claim. The closest art of record is Ojiro (US-20180187921-A1, published on 2018-07-05) in view of Kagawa (JP-60049812-B, published on 1985-11-05). A modification of the device of Ojiro in view of Kagawa would require a non-obvious structural modification of the device. Specifically, Kagawa is intended to prevent flashback in gas torches. While the examiner considers gas torches to be analogous art and Kagawa teaches all the elements of claims 4-5 and 20 not disclosed by Ojiro, the pressures in a gas torch are considerably higher than those capable of being generates by a fan in a gas boiler. The check valve of Kagawa would likely not open at these lower pressures, particularly given that it has a magnet 8 to keep it in the closed position for a bit longer as pressure builds. The device of Ojiro in view of Kagawa would not function. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Regarding claims 6-7, the subject matter not found was “at least one gas passage opening 46 which is positioned at a distance 48 from the cover part 42”, in combination with other elements of the claim. The closest art of record is Ojiro (US-20180187921-A1, published on 2018-07-05). A modification of the device of Ojiro would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Regarding claims 16-17, the subject matter not found was “wherein the delay time is chosen such that substantially all of the combustible mixture downstream of the check valve is combusted before the check valve opens again”, in combination with other elements of the claim. The closest art of record is Ojiro (US-20180187921-A1, published on 2018-07-05). A modification of the device of Ojiro would require a non-obvious structural modification of the device. Consequently, for at least the previously stated reasons, the prior art of record neither anticipates nor renders obvious the present invention as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE19635974A1 (prior art) and US20200309412A1 (related art, not prior art) disclose similar gas boilers that also satisfy claim 1.
US20210348755A1 (filed on 2018-10-17) teaches gas burners using pure hydrogen (para. 0035).
WO2019169363A1, US4250916A, and US20120227972A1 teach similar check valves with delayed openings, however, a person of ordinary skill in the art would not be motivated to modify Ojiro in view of these references, hence, they were not used in a rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762